DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 6/3/2022 has been entered.  Claims 1, 3,  have been amended. Claims 1 and 3-9 remain pending in the application.  
Applicant's amendments to the Claims have overcome the 35 U.S.C. 103 rejections previously set forth in the non-final Office Action mailed 3/4/2022.
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. On page 19, Applicant argues the claims are eligible under 35 US 101 because they are directed to a system performed by corresponding process, database, engine or device,  However, a “process” is abstract if they are mental or arithmetic steps merely implemented on a computer, a “database” is a generic computer component, and a “device” is a generic term.
On page 20, Applicant argues the claims have been amended to satisfy 35 USC 112(f) and 35 USC 112(b) however, the rejection is maintained.  Although Applicant has amended the terms “module”:
 “patient information model building module” to “patient information model building process,”
“patient information model library storage module” to “patient information model library storage database,” 
“knowledge graph inference module” to “knowledge graph inference engine” and 
“decision support feedback module” to “decision support feedback device,” 
the rejection was not due to the term “module” but because “means plus function language” was invoked, and corresponding structure which performs the function is not present.  Such structure performing the function would be a processor, which is not described in the specification.  In fact, some of the amendments created additional problems, described below.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, machine (claim 1 of a system), or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process implemented on a computer.  The limitations include 
wherein the patient information model building process is configured to build a patient-centered patient electronic medical record data knowledge sub-graph based on electronic medical record data of a patient, according to a semantic structure of a chronic kidney disease knowledge graph and an OMOP CDM data structure to form a patient information model; 
the patient information model library storage database provides support for storage and calling of the patient information mode, stores the patient information model in a RDF triple form by establishing a knowledge graph database, and provides a query and modification interface of the patient information model by a SPARQL endpoint; 
construct a SPARQL query statement template according to content and structure of patient data needed for early diagnosis of the chronic kidney disease, and provides a general method for retrieving the patient information model, so as to support a knowledge graph interference of a decision support; 
the knowledge graph association module enriches semantic information of the patient information model, and associates scattered clinical record RDF triples in the patient information model according to a real world clinical diagnosis and treatment process sequence; 
associates individuals of medical examinations, clinical complaints and prescription records with clinical findings, clinical diagnoses and disease risks based on a medical concept relationship in the chronic kidney disease knowledge graph; 
the knowledge graph inference engine reasons diagnosis deficiency, disease risk diagnosis deficiency, disease follow-up requirement deficiency and prescription adjustment for the chronic kidney disease of a patient based on the RDF triple relationship of clinical records in the patient information model and clinical recommendation inference rules in the chronic kidney disease knowledge graph, and provides corresponding clinical diagnosis recommendations, risk recommendations, follow-up requirement recommendations and prescription adjustment recommendations based on inference results; and 
the decision support feedback device feeds back the clinical diagnosis recommendations, risk recommendations, follow-up requirement recommendations and prescription adjustment recommendations provided by the knowledge graph inference module, and a clinical recommendation report containing inference process of above recommendations to a physician; 
wherein in the patient information model building engine, model building comprises two processes which are patient data analysis and patient data RDF semantic transformation: 
(1) patient data analysis process: 
according to the electronic medical record data of the patient, the patient data is divided into multiple hierarchical structures according to the chronic kidney disease knowledge graph and the standard terminology coding and structure of OMOP CDM; 
for each patient P, there are multiple medical records V,(i=1...n), where {V1Ji=1...n}cP; 
wherein VflVj=0, (Vi, Vj) cP; each visit record V spans a time period T, and for information such as any piece of diagnosis record D, examination record M, prescription record Pr and operation record Pc in the patient data, {Dh,Mj,Prk,Pcmlh,j,k,m=1...n}cV when a record time thereof is within the time period T; 
the concept coding, relationship type, value type and value information are extracted from subitems of D, M, Pr and Pc; and 
(2) a RDF semantic transformation process of the patient data: based on the analysis results of the patient data and the semantic structure of the chronic kidney disease knowledge graph, the patient electronic medical record data is constructed into a RDF triple relationship conforming to OWL language specification, and a data field is converted to standard OMOP CDM terminology coding through semantic mapping; 
for each patient P, medical record V, examination record M and prescription record Pr in the patient data, an ontology individual is constructed with a data ID thereof as a URI to form a corresponding individual diagram; for each patient individual Pind, medical record individual Vin1d, examination record individual Mind and prescription record individual Prin1d, a corresponding ontology class relationship is constructed to form a corresponding class diagram; 
based on a hierarchical relationship intercepted in patient data analysis, association between the patient individual Pind and the medical record individual Vin1d, association between the medical record individual Vind and the examination record individual Mind, and association between the medical record individual Vind and the prescription record individual Prind are established through ontology object properties to form a patient data relationship diagram and a medical record relationship diagram; 
for each diagnostic record D and operation record Pc, a relationship between the related medical record individual Vind and a disease ontology class and an operation record ontology class is established to form a corresponding class diagram; the patient data is constructed into RDF triple data according to the above rules, and the patient information model is formed.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “the decision support feedback module feeds back the clinical diagnosis recommendations, risk recommendations, follow-up requirement recommendations and prescription adjustment recommendations provided by the knowledge graph inference module, and a clinical recommendation report containing inference process of above recommendations to a physician” this limitation is simply broadly conveying abstract information where the abstract methods do not lead to a particular practical application other than broad recommendations, so therefore the abstract idea is not integrated into the practical application.   Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a patient information model building module, a patient information model library storage module, a knowledge graph association module, a knowledge graph inference module and a decision support feedback module” are interpreted to be “a processor” and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-6 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-6 are merely extensions of abstract ideas with no additional elements.	
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
		
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a knowledge graph inference engine, in claim 1, described in paragraphs [0024], [0025] as abstract rules.  However, there is no corresponding structure.
a decision support feedback device, in claim 1; [0051]    The decision support feedback module feeds back the clinical diagnosis recommendations, risk recommendations, follow-up requirement recommendations and prescription adjustment recommendations provided by the knowledge graph inference module, and a clinical recommendation report containing inference process of above recommendations to a physician.  However, there is no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, page 13,  Line 9 recites “patient information model building process is configured to build a patient-centered patient electronic medical record data.”  However, it is unclear how a process can be configured.
Claim 1, page 13, Line 14 recites “the patient information model library storage database provides support for storage and calling of the patient information mode, stores the patient information model in a RDF triple form by establishing a knowledge graph database, and provides a query and modification interface of the patient information model by a SPARQL endpoint.”  However, it is unclear how a storage database provides “calling of the patient information mode” and “provides a query and modification interface of the patient information model.”
Claim 1, page 14, Line 28 recites “a knowledge graph inference engine, described in paragraphs [0024], [0025] as abstract rules.  However, there is no corresponding structure.
Claim 1, page 14, Line 3 recites “the decision support feedback device” but it is unclear what the device is.
Claims 3-6 are rejected for their dependence on a rejected claim base.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, page 14, Line 3 recites “the decision support feedback device” but the limitation “device” is not supported in the specification.
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  That is because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example.  Therefore, it is important to keep in mind that when a means-type limitation is found indefinite, the adequacy of the written description should also be addressed. When a claim is rejected as indefinite under section 112(b) because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation, a rejection should also be made under section 112(a) based on failure to provide a written description of the claim.  See MPEP 2163 for written description. Claim element “state determination module” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  
Claim element “a knowledge graph association engine” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


No Prior art rejection 
Claims 1 and 3-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101, 35 U.S.C. §112(a) and 35 U.S.C. §112(b) set forth in this office action.
Though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of:
wherein in the patient information model building module, model building comprises two processes which are patient data analysis and patient data RDF semantic transformation: 
(1) patient data analysis process: 
according to the electronic medical record data of the patient, the patient data is divided into multiple hierarchical structures according to the chronic kidney disease knowledge graph and the standard terminology coding and structure of OMOP CDM; 
for each patient P, there are multiple medical records V,(i=1...n), where {V1Ji=1...n}⸦P; 
wherein VflVj=0, (Vi, Vj) ⸦P; each visit record V spans a time period T, and for information such as any piece of diagnosis record D, examination record M, prescription record Pr and operation record Pc in the patient data, {Dh,Mj,Prk,Pcmlh,j,k,m=1...n}⸦Vi when a record time thereof is within the time period T; 
the concept coding, relationship type, value type and value information are extracted from subitems of D, M, Pr and Pc; and 
(2) a RDF semantic transformation process of the patient data: based on the analysis results of the patient data and the semantic structure of the chronic kidney disease knowledge graph, the patient electronic medical record data is constructed into a RDF triple relationship conforming to OWL language specification, and a data field is converted to standard OMOP CDM terminology coding through semantic mapping; 
for each patient P, medical record V, examination record M and prescription record Pr in the patient data, an ontology individual is constructed with a data ID thereof as a URI to form a corresponding individual diagram; for each patient individual Pind, medical record individual Vin1d, examination record individual Mind and prescription record individual Prin1d, a corresponding ontology class relationship is constructed to form a corresponding class diagram; 
based on a hierarchical relationship intercepted in patient data analysis, association between the patient individual Pind and the medical record individual Vin1d, association between the medical record individual Vind and the examination record individual Mind, and association between the medical record individual Vind and the prescription record individual Prind are established through ontology object properties to form a patient data relationship diagram and a medical record relationship diagram; 
for each diagnostic record D and operation record Pc, a relationship between the related medical record individual Vind and a disease ontology class and an operation record ontology class is established to form a corresponding class diagram; the patient data is constructed into RDF triple data according to the above rules, and the patient information model is formed.
Thus, claims3-6 are not rejected with prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857